The Honorable B.G. Hendrix State Representative 2215 South 40th Street Fort Smith, Arkansas 72903
Dear Representative Hendrix:
This is in response to your request for an opinion concerning the legality of an Arkansas television broadcasting station advertising in Arkansas for Oklahoma-based Indian bingo establishments.
Please note that I have enclosed a copy of Opinion No. 90-240, which I believe satisfactorily answers your question. That opinion concludes that advertising of lotteries or gaming activities which are lawful where they are conducted is not prohibited by the Arkansas Code.
You will note that "The Indian Gaming Regulatory Act",25 U.S.C. § 2701 et seq. is mentioned in that opinion. That act provides that:
  Indian tribes have the exclusive right to regulate gaming activity on Indian lands if the gaming activity is not specifically prohibited by Federal law and is conducted within a State which does not, as a matter of criminal law and public policy, prohibit such gaming activity.
"Bingo" is classified in the act as a "class II gaming". So long as the particular gaming activity in Oklahoma to which you refer is conducted lawfully under this act, it is my opinion that advertising of such activities in Arkansas is not unlawful. See Opinion No. 90-240.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb